DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the EPO with application number EP19204937.7 filed on 10/23/2019. Receipt is acknowledge of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process for manufacturing the transducer assembly classified in G01S15/899 there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 1, the term “assembly” recited in line 3 renders the claim indefinite, as it is unclear if it is the same or different than the “transducer assembly” of line 1. Should the assembly be different there is insufficient antecedent basis for this limitation in the claim. For examination purposes they will be regarded as the same assembly.

Regarding claim 4, the term “assembly” recited in line 3 renders the claim indefinite, as it is unclear if it is the same or different than the “transducer assembly” of line 1. Should the assembly be different there is insufficient antecedent basis for this limitation in the claim. For examination purposes they will be regard as the same assembly.

Regarding claim 5, the limitation “fin-like” in line 2 is a relative term which renders the claim indefinite. The term “fin-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This limitation further renders the heat-conducting element indefinite by the use of “fin-like”. For examination purposes, the “fin-like” will be considered as a thin protrusion.

Regarding claim 10, the limitation “suitable for thermal contact” in line 3 is a relative limitation which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This limitation further renders the one surface indefinite by the use of “suitable”. For examination purposes, the Office is considering any surface that can be contacted as “suitable for thermal contact”.

Regarding claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation acoustic impedance less than 10 MRayl, and the claim also recites particularly between 2 and 5 MRayl which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, the acoustic impedance will be considered between 2-5 MRayl.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono et al., (US20130085396)(hereinafter “Isono”).
Regarding claim 1, Isono teaches a transducer assembly (fig. 4) operable to transmit ultrasonic energy in a desired direction towards a zone adapted to be acoustically coupled to an object or area of interest, the assembly comprising:
a) a transducer layer (#7); 
b) a backing layer (#24) disposed behind said transducer layer (#7) with respect to the desired direction (fig. 3 #24 backing material); 
c) a back-matching layer (#9) disposed between the transducer layer (#7) and the backing layer (#24) to reflect towards said transducer layer part of the ultrasonic energy directed from the transducer layer to the backing layer (fig. 4; [0032] “The reflection layer 9 functions as a fixed plate which reflects, toward the subject, the ultrasonic waves coming from the ultrasonic transducer 7 after being generated by the vibration of the ultrasonic transducer 7.”); 
(#25) disposed between the back-matching layer (#9) and the backing layer (#24) to drain heat from the transducer assembly (fig. 4 #25).
Regarding claim 3, Isono teaches the assembly of claim 1, wherein the heat transfer layer is in thermal communication with a heat dissipating and/or storing device (#12 metallic body acts as a heat dissipating and/or storing device; [0049]-[0050] “The heat having reached the backing layer 10 reaches the metallic body 12 via the thermally-conductive layer 25….the heat generated in the ultrasonic transducer 7 is conducted to the metallic body 12”).
Claims 2, 4, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being obvious over Isono in view of Tai, (US20140375171), (hereinafter “Tai”).
Regarding claim 2, Isono teaches the assembly of claim 1, but fails to explicitly disclose wherein the heat transfer layer is in contact with the back-matching layer either directly or through a bonding layer.
However in the same ultrasound field of endeavor, Tai teaches the assembly of claim 1 wherein the heat transfer layer (#16 heat sink) is in contact with the back-matching layer (#22 backside matching layer, #50 a-b wings of backside matching layer) either directly or through a bonding layer (fig. 2 #50a-b are directly in contact with the heat sink).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono with the orientation of the heat transfer layer and the backside matching layer of Tai, in order to provide greater heat transfer rate (see Tai [0051]).

However in the same ultrasound field of endeavor, Tai teaches a heat- conductive element at one side of the assembly contacting the heat transfer layer to drain heat from the assembly ([0051] “The wings 50 may be connected to the heat sink 16 by a thermally conductive epoxy, solder, and/or any other technique that results in a thermally conductive interface between the backside matching layer 22 and the heat sink 16”; the thermally conductive interface and wings are the heat conductive element, and is on at least one side of the assembly and connects the wings to the heat sink).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono with the thermally conductive interface of Tai in order to implement more effective thermal management (see Tai [0018]).
Regarding claim 6, Isono as modified by Tai teaches assembly according to claim 4, but fails to explicitly disclose wherein the heat conducting element is in thermal contact with a dissipating or accumulating element.
However in the same ultrasound field of endeavor, Tai teaches wherein the heat conducting element is in thermal contact with a dissipating or accumulating element ([0051] “The wings 50 may be connected to the heat sink 16 by a thermally conductive epoxy, solder, and/or any other technique that results in a thermally conductive interface between the backside matching layer 22 and the heat sink 16”; the thermally conductive interface and wings are the heat conductive element, and connects the wings to the heat sink, which is the dissipating element).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono as modified by Tai with the thermally conductive interface of Tai in order to implement more effective thermal management (see Tai [0018]).
Regarding claim 7, Isono teaches the assembly according to claim 1, but fails to explicitly disclose two heat-conductive elements at opposite sides of the assembly in thermal contact with the heat transfer layer to drain heat from the assembly.
However in the same ultrasound field of invention, Tai teaches two heat-conductive elements at opposite sides of the assembly in thermal contact with the heat transfer layer to drain heat from the assembly ([0051] “The wings 50 may be connected to the heat sink 16 by a thermally conductive epoxy, solder, and/or any other technique that results in a thermally conductive interface between the backside matching layer 22 and the heat sink 16”; the thermally conductive interface and wings are the heat conductive elements , and is on opposite sides of the as it connects the #50 a and b wings to the heat sink, which is the heat transfer layer).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono with the thermally conductive interface of Tai in order to implement more effective thermal management (see Tai [0018]).
Regarding claim 8, Isono as modified by Tai teaches the assembly of claim 7, but fails to explicitly disclose the heat- conductive element or elements are in thermal contact with a dissipating or accumulating element located in the rear part of the 
However in the same ultrasound field of endeavor, Tai teaches the heat- conductive element ([0051] “thermally conductive interface”) or elements are in thermal contact with a dissipating or accumulating element (#16 heat sink) located in the rear part of the assembly opposite to the zone adapted to be acoustically coupled to the object or area of interest ([0051] “The wings 50 may be connected to the heat sink 16 by a thermally conductive epoxy, solder, and/or any other technique that results in a thermally conductive interface between the backside matching layer 22 and the heat sink 16”; see fig. 1 or 2, the heat sink and wings are on the opposite side from the #18 lens).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono as modified by Tai with the orientation of the thermally conductive interface of Tai in order to implement more effective thermal management (see Tai [0018]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isono in view of Tai and further in view of Kim et al., (US20150327839) (hereinafter “Kim”).
Regarding claim 5, Isono as modified by Tai teaches the assembly of claim 4, but fails to explicitly disclose the heat-conducting element comprises a lamellar or fin-like heat-conductive structure to dissipate at least partially the drained heat 
In the same ultrasound field of endeavor, Kim teaches the heat-conducting element a lamellar or fin-like heat-conductive structure to dissipate at least partially the drained heat ([0197] “As shown in FIG. 10, an ultrasonic probe 100G may include an ultrasonic transducer array 105G, an electronic circuit unit 106G, a heat sinking plate 107G, and a cooling fin 108G.”; [0200] “The cooling fin 108G may cool the ultrasonic probe 100G using air inflowing from the outside.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the heat conductive elements of Isono as modified by Tai with the fins of Kim, as this would widen the surface area in order to improve a cooling effect, (see Kim [0200]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isono in view of Tai and further in view of Stoddard et al., (US20170043189), (hereinafter “Stoddard”).
Regarding claim 9, Isono as modified by Tai teaches the assembly of claim 4, but fails to explicitly disclose at least one heat-conductive element has a slot for receiving a portion of the heat transfer layer or a lateral protrusion thereof.
However in the same field of endeavor, Stoddard teaches at least one heat-conductive element has a slot for receiving a portion of the heat transfer layer or a lateral protrusion thereof (fig. 2 #36a-b; [0080] “the heat sink slots 36 a-b are relatively deep to provide greater contact area with the heat sink 18”).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono as modified by Tai to include the slots of Stoddard, as this would provide greater contact area with a heat sink and help facilitate the heat transfer (see Stoddard [0080]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isono  in view of Guo (US20100327698), (hereinafter “Guo”).

However in the same ultrasound field of endeavor, Guo teaches the heat transfer layer extends laterally from the transducer assembly to expose at least one surface suitable for thermal contact, direct and/or indirect through conductive materials, with an element of a thermal circuit (fig. 5 #125 conductive layer extends farther laterally than the transducer assembly, and is part of a thermal circuit with #120 metallic plates and #115 PZT elements [0064] “the PZT elements (of which one element 115 is shown) of the array are mounted on the backing block 110, with the metallic layer 125 in between forming a substantially full-surface contact electrode”).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono to include the laterally extended conductive layer of Guo, as this could promote heat transfer without electrically shorting other elements in the assembly (see Guo [0064]).
Regarding claim 11 Isono as modified by Guo teaches assembly of claim 10, but fails to explicitly disclose the thermal circuit comprises a U-shaped portion surrounding the backing layer to form together with the heat transfer layer, a closed loop circuit around the backing layer.
However in the same ultrasound field of endeavor, Guo teaches wherein the thermal circuit comprises a U-shaped portion surrounding the backing layer to form (fig. 5 #520 box is made [0063] “a thermally and electrically conductive metal”, and surrounds #110 backing block, and forms together with #125 conductive layer for a closed loop circuit around the backing block).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono as modified by Guo to include u-shape box of Guo, as this could promote heat transfer without electrically shorting other elements in the assembly (see Guo [0064]).
Regarding claim 12, Isono as modified by Guo teach the assembly of claim 11, but fails to explicitly disclose wherein the U- shaped portion is a single-piece element having a bracket shape.
However in the same field of endeavor, Guo teaches wherein the U- shaped portion is a single-piece element having a bracket shape (fig. 5 #520 box is one piece in a bracket shape).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Isono as modified Guo to include u-shape box of Guo, as this could promote heat transfer without electrically shorting other elements in the assembly as well as easier manufacturing (see Guo [0064]-[0065]).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Isono in view of Yamamoto et al., (US20140062261), (hereinafter “Yamamoto”).


However in the same ultrasound field of endeavor, Yamamoto teaches wherein the back- matching layer has an acoustic impedance less than 10 MRayl, particularly between 2 and 5 MRayl ([0068] “The backing member 102 is made of rubber. A material having a low acoustic impedance (AI=2 MRayls or more to 6 MRayls or less)”).
It would have been obvious to one of ordinary skill in the art at the time to modify the back matching layer of Isono to include a backing member with an acoustic impedance between 2-6 MRayl, in order to improve sensitivity and diagnostic performance of the probe (see Yamamoto [0084]).
Conclusion                                                                                                                                                                                                                     	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793                                                                                                                                                                                             
/RAJEEV P SIRIPURAPU/           Primary Examiner, Art Unit 3793